Before
                    KING, STEWART, and LAWRENCE
                        Appellate Military Judges
                         _________________________

                           UNITED STATES
                               Appellee

                                     v.

                       Jonathan S. DASILVA
                    Corporal (E-4), U.S. Marine Corps
                                Appellant

                             No. 201900337

                          Decided: 28 August 2020

     Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              John P. Norman

Sentence adjudged 6 September 2019 by a special court-martial convened at
Marine Corps Base Camp Pendleton, California, consisting of a military
judge sitting alone. Sentence in the Entry of Judgment: reduction to E-1, con-
finement for seven months, and a bad-conduct discharge.
                            For Appellant:
            Lieutenant Commander Jeremy J. Wall, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.
                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                         _________________________
                 United States v. Dasilva, NMCCA No. 201900337
                               Opinion of the Court

PER CURIAM:
   After careful consideration of the record, submitted without assignment of error,
we have determined that the findings and sentence are correct in law and fact and
that no error materially prejudicial to Appellant’s substantial rights occurred. Uni-
form Code of Military Justice, arts. 59, 66, 10 U.S.C. §§ 859, 866. 1
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




   1 Although not raised as an issue on appeal, we note the delay of more than 30
days between the time the Convening Authority’s Action was signed and docketing
with this Court is facially unreasonable. In examining the four factors set forth in
Barker v. Wingo, 407 U.S. 514 (1972), we note that the length of the delay is only 1
day over the 30-day requirement. There are no noted reasons for the delay and Ap-
pellant does not assert his right to a timely appellate resolution, or otherwise re-
quest expedited review. Finally, as Appellant was sentenced to seven months con-
finement from the date of judgement, 6 September 2019, there is no evidence or as-
sertion of prejudice due to the delay in the post-trial processing in docketing with
this Court. Accordingly, we find that while the delay was facially unreasonable, Ap-
pellant suffered no prejudice. See United States v. Moreno, 63 M.J. 129, 135-36
(C.A.A.F. 2006).


                                         2